Citation Nr: 1218314	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  10-40 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a back disorder, to include traumatic arthritis.

2.  Entitlement to service connection for a bilateral neurologic disorder of the lower extremities, claimed as a bilateral leg disorder, to include as secondary to a claimed back disorder.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from August 1950 to August 1953.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA) issued in May 2008 and July 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The RO attempted to obtain the Veteran's service treatment records, including after the Veteran completed NA 13055, but no medical data could be reconstructed.  The RO made a formal finding that the Veteran's service treatment records were unavailable, and were likely burned in the 1973 fire at the National Personnel Records Center.  

The examiner who conducted the October 2008 VA examination concluded that the Veteran "could have had initial injury to the back while in service," or "may have injured [his back] while working on the road crew," and determined that it "would be mere speculation" to say which was the more likely etiology for the current back disorder.  The examiner based this opinion that it was not possible to determine the etiology of a current back disorder on the fact that no service treatment records were available.  Since the lack of service treatment records is not the fault of the Veteran, another attempt to obtain a clinical opinion is required.  The Board notes that, in June 2009, a private provider, A.J.A, DO, stated that he treated the Veteran for a back disorder from 1962 to 2007.  This evidence was not available at the time the October 2008 opinion was rendered, and should be considered.  Further development of the medical opinion is required.

The examiner who conducted a June 2010 VA examination noted that the Veteran's service treatment records were not available for review.  The examiner stated that the Veteran was in service for two years; the Veteran's DD214 reflects 3 years of service.  The examiner indicated that the Veteran could not recall any hearing disturbance during military service.  The Veteran contends that the examiner's statement is an inaccurate summary of the Veteran's contention that he first noticed hearing loss and tinnitus during service.  Given that the Veteran's service treatment records have not been located, any inaccuracy in the examiner's summary could be significant.  Further development of the medical evidence is required.  

The Veteran should be afforded another opportunity to identify or submit any additional evidence that might be relevant to the claims at issue.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Ask the Veteran for the following information:
	(i).  After your October 1988 discharge from St. Mary's Hospital, were you again admitted for treatment of "arachnoiditis" or other disorder of the spine or back from 1988 to 2001?
	(ii).  What facility were you admitted to when you underwent a back surgery in 2001?
	(iii).  What facilities provided you with diagnostic or radiologic examinations of the back or spinal cord from 1988 to 2001?
	(iv.)  What providers treated you for a spine disorder after the 1988 admission to St. Mary's until the 2001 back surgery?  
	(v).  Did you have any tests of your hearing after service before you were tested by VA in 2009?  If so, identify the employer, provider, or facility that conducted the hearing test.

When appropriate authorizations have been obtained, request the identified records.  In particular, each facility to which the Veteran was admitted should be requested to provide the admission medical history and physical, reports of radiologic and diagnostic examinations related to the Veteran's back, nursing admission history, and operative reports, in addition to the summary of each admission.  Evidence of attempts to obtain these records should be associated with the claims file.

2.  Ask the Veteran to identify records, clinical or non-clinical, which would assist him to substantiate his claim that he had back pain, hearing loss, or tinnitus, chronically and continuously following his service.  Relevant records could include employment clinical records from "Gibson Manufacturing," records from employment prior to employment at "Gibson Manufacturing," applications for life insurance, admission to a school or education programs, or the like, especially records which might show his back condition or his hearing acuity from 1953 to 1988.  When appropriate authorizations have been obtained, request complete records.  Evidence of attempts to obtain these records should be associated with the claims file.

3.  Ask the Veteran if he was treated at VA during the period from 1953 to 1988.  If the Veteran identifies any VA treatment during that time, search for those records.  Evidence of attempts to obtain these records should be associated with the claims file.

Ask the Veteran if he was treated at VA during the period from 1988 to 2001.  If the Veteran identifies any VA treatment during that time, search for those records.

Obtain COMPLETE VA treatment records from October 2008 to the present.  

4.  Associate all VA and non-VA clinical and non-clinical records obtained during the course of this Remand with the claims file or with the virtual file, in a format reviewable by the examiners who conduct VA examination as directed in this Remand.  Evidence of attempts to obtain these records should be associated with the claims file.

5.  Afford the Veteran VA examination of the back, spinal, cord, and lower legs as necessary to identify current neurologic and orthopedic disorders.  The claims folder and a copy of this Remand should be made available to the examiners for review in connection with each examination.  The examiner(s) should obtain a complete history from the Veteran.  Any tests or studies deemed necessary for an accurate assessment should be conducted, and the results should be associated with the claims file and discussed in the examination report.  The examiner(s) should review the available post-service records, including a May 2009 statement from AJA, DO, 1988 private treatment records, the Veteran's statements, including a February 2009 statement submitted through the Veteran's representative, and any evidence obtained during the course of this Remand.  

Advise each VA examiner of the following:
* The Veteran had service from August 1950 to August 1953, a period of three years.
* The fact that the Veteran's service treatment records cannot be located is not evidence for or against a claim.  
* Since the Veteran's service treatment records cannot be located, his statements as to the number and circumstances of parachute jumps in service must be accepted as accurate.  Similarly, statements as to back pain in service must be accepted as accurate.  
* The Veteran is entitled to service connection for a back disorder if:  he has a current disability, and, there is medical or satisfactory lay evidence of in-service incurrence or aggravation of injury or disease, and, medical or satisfactory lay evidence of a nexus between the current disability and the in-service disease or injury.  The law requires that the Veteran's lay evidence about his symptoms during and after service be considered in determining whether service connection is warranted.
* Advise the examiner if the Veteran has been awarded service connection for any disability.
An appropriate examiner should answer the following questions:
	(i).  Is it at least as likely as not (50/50 probability, or greater probability) that the Veteran has a current back disorder which was incurred during, had its onset during, or is a result of his service, or any incident of service, or which has been chronic and continuous since his service, or which was present prior to his service and was aggravated during his service?  If the examiner concludes that a pre-existing spine disorder was aggravated during the Veteran's service, the examiner must explain what evidence clearly and unmistakably establishes that the back disorder existed prior to the Veteran's period of active service. 
	(ii).  If the Veteran has a back or spine disorder which is related to his service, is it at least as likely as not (50 percent or greater probability) that the Veteran has a current bilateral neurologic disorder of the legs which is due to, secondary to, or aggravated by a back disorder incurred in service?  

In answering each question, the examiner must comment on the Veteran's lay statements as to onset of back and leg pain.    

The rationale for all opinions expressed should be provided.  If any requested opinion cannot be provided without resort to pure speculation, the examiner should so indicate, and explain the reasoning underlying the conclusion that it is not possible to provide the opinion requested.  

6.  Afford the Veteran another VA audiology examination.  The claims folder and a copy of this Remand should be made available to the examiner for review.  The examiner should obtain a complete history from the Veteran.  Any tests or studies deemed necessary for an accurate assessment should be conducted, and the results should be associated with the claims file and discussed in the examination report.  The examiner should review post-service VA and private clinical evidence, and the Veteran's reports of noise exposure, including post-service employment and recreational noise exposure, and should review and discuss the report of June 2010 VA audiology examination.  

The VA examiner should be advised of the following:
* The Veteran had service from August 1950 to August 1953, a period of three years.
* The fact that the Veteran's service treatment records cannot be located is not evidence for or against a claim.  
* Since the Veteran's service treatment records cannot be located, his statements as to the types and circumstances of noise exposure in service must be accepted as accurate.  Similarly, statements as to symptoms of hearing loss or tinnitus in service must be accepted as accurate.  
* The Veteran is entitled to service connection for hearing loss disability or tinnitus if he has current disability, and, there is medical or satisfactory lay evidence of in-service incurrence or aggravation of an injury or disease, and, medical or satisfactory lay evidence of a nexus between the current disability and the in-service disease or injury.  The law requires that the Veteran's lay evidence about his symptoms during and after service be considered in determining whether service connection is warranted.
The examiner should address the following:
	(i).  Please provide an opinion as to whether it is at least as likely as not (50/50 probability, more likely than not (a 50 percent likelihood, or greater), or unlikely (less than a 50 percent likelihood) or highly unlikely) that the Veteran has current hearing loss disability which is etiologically related to exposure to hazardous noise in service.  
	(ii).  Please provide an opinion as to whether it is at least as likely as not (50/50 probability, more likely than not (a 50 percent likelihood, or greater), or unlikely (less than a 50 percent likelihood) or highly unlikely) that the Veteran has current tinnitus which is etiologically related to exposure to hazardous noise in service.  

Please explain the basis of your opinion.  If the Veteran's current hearing loss is multifactorial, please identify each of the factors contributing to the hearing loss and explain the extent of contribution of each factor to the Veteran's current hearing loss (percentage contribution) if possible.  

If any requested opinion cannot be provided without resort to pure speculation, the examiner should so indicate, and explain the reasoning underlying the conclusion that it is not possible to provide the opinion requested.  

7.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is not complete, appropriate corrective action should be undertaken.  Readjudicate the Veteran's appeal.  If any claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give them an opportunity to respond before returning the file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



